Citation Nr: 1436860	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October January 1965 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Recent medical records, including the results from audiometric testing in August 2010 and June 2012, reflect the Veteran currently has bilateral hearing loss.  Accordingly, a current bilateral hearing disability for VA purposes is established pursuant to 38 C.F.R. § 3.385.  

Additionally, the Veteran's DD 214 reflects he served honorably as an armor crewman in the Republic of Vietnam, for which he received two bronze service stars.  His heroic efforts are described in a newspaper article, which included professionally maneuvering his tank under heavy attack from grenades, machine guns, and mortars.  Accordingly, the Board finds the Veteran served in combat and was exposed to very loud noises during his period of active service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.

Service treatment records do not reflect the Veteran made any complaint of decreased hearing acuity during active service, and audiometric testing from December 1967, shortly before his separation from after service, reflect normal hearing acuity.
However, throughout the period on appeal, the Veteran has consistently reported he experienced hearing loss since his separation from active service.  His spouse also testified the Veteran had bad hearing since she met him, in the late 1970s.  As lay persons, the Veteran and his spouse are considered to be competent to report what comes to them through their senses, such as experiencing difficulties hearing and observing the Veteran's hearing difficulties.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the lay testimony of the Veteran and his spouse provide competent evidence in support of his appeal.

Additionally, this competent lay evidence is supported by medical evidence in the claims file.  In June 2012, the Veteran's hearing loss was evaluated by a private audiologist, Dr. Harter.  This physician opined the Veteran's current pattern of hearing loss was consistent with noise-induced sensorineural hearing loss.  He further opined the Veteran's current hearing loss was "almost assuredly" due to his in-service noise exposure.  

The Board acknowledges the August 2010 VA examiner opined the Veteran's current hearing loss was less likely than not due to his active service.  However, in affording all benefit of the doubt to the Veteran, the Board finds the VA examiner's opinion is outweighed by the positive nexus opinion of the private audiologists and the Veteran's competent lay descriptions of hearing loss since separation from active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Based on the foregoing, service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


